Citation Nr: 0406114	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to June 26, 1996.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine

3.  Entitlement to an original disability rating in excess of 
60 percent for diabetes mellitus with retinopathy.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several separate rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In May 1992, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and established a 10 percent disability rating, effective 
October 1990.  The decision also addressed the rating 
assigned to the calluses on the veteran's feet.  The veteran 
appealed the ratings assigned for PTSD and calluses.

In an August 1992 rating decision, the RO denied service 
connection for hypertension, diabetes mellitus, an eye 
disorder, loss of teeth, an ankle condition, and a knee 
condition.  The veteran perfected an appeal of the denial of 
service connection for the hypertension, tinnitus, and loss 
of teeth.  The veteran also claimed clear and unmistakable 
error in a June 1968 decision that denied entitlement to 
service connection for a mental disorder.

In December 1998, the RO increased the veteran's disability 
rating for PTSD to 30 percent effective in October 1990, and 
100 percent effective in June 1996.

In a January 2001 decision, the Board denied an evaluation in 
excess of 30 percent for PTSD prior to June 26, 1996.  The 
veteran appealed this issue to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum Decision 
issued in April 2002, vacated and remanded that portion of 
the January 2001 Board decision due to the Board's citation 
of inadequate reasons and bases concerning the provisions of 
the Veterans Claims Assistance Act of 2000 were satisfied.

In its January 2001 decision, the Board also remanded for 
additional development the issues of service connection for 
hypertension, service connection for tinnitus, and a higher 
rating for calluses of the feet.  The RO granted service 
connection for tinnitus; therefore, that issue is no longer 
on appeal.  The RO granted a 20 percent evaluation for 
calluses of the feet and continued to deny service connection 
for hypertension.

In September 2002, the Board again denied an evaluation in 
excess of 30 percent for PTSD prior to June 26, 1996 and 
service connection for hypertension as secondary to service-
connected PTSD.  That decision also granted the veteran's 
appeals for increased evaluations and earlier effective dates 
for calluses of the feet.  

The Board notes that at that time, the issue of entitlement 
to service connection for hypertension had already been 
granted in a July 2001 rating decision.  In that July 2001 
decision, the RO also denied service connection for 
degenerative joint disease of the lumbar spine.  The RO also 
granted service connection for diabetes mellitus with 
retinopathy and assigned an evaluation of 60 percent.  Thus 
the issue of service connection for diabetes mellitus is no 
longer on appeal.  As noted, service connection for 
hypertension was also granted, with an evaluation of 10 
percent, and an effective date was subsequently established 
in July 1992.  Service connection was also granted for 
impotency with an evaluation of 20 percent.  Entitlement to 
special monthly compensation was also established based on 
the veteran's 100 percent rating for PTSD with additional 
disabilities independently ratable at 60 percent, 
subsequently found to be effective from June 1996.

In a July 2001 statement, the veteran filed a notice of 
disagreement with the July 2001 rating decision.  He 
disagreed with the 60 percent rating for diabetes mellitus 
and with the effective date of July 2001.  Review of the file 
does not reveal a Statement of the Case has been issued to 
the veteran.  The Board notes that the effective date was 
subsequently revised to December 1990, the veteran has not 
expressed his disagreement with this revised effective date.

The veteran subsequently disagreed with the July 2001 denial 
of service connection for degenerative joint disease of the 
lumbar spine in a statement filed in October 2001.  Review of 
the file does not reveal a Statement of the Case has been 
issued to the veteran.

In October 2002, the veteran submitted a statement in which 
he claimed, in essence, entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for his back condition.  He 
alleged and evidence in the file indicates that he injured 
his back while at VA Medical Center when he slipped and fell 
on a wet floor.  Evidence in the file indicates that the 
veteran settled a claim for his injuries under the Federal 
Tort Claims Act.  The Board notes that compensation under 
38 U.S.C.A. § 1151 (West 2002) for the injuries received when 
he slipped and fell was denied in August 1996.  This 
communication must be treated as a request to reopen a 
previously denied claim and is referred to the RO for 
appropriate development.  The Board notes that such action 
may have been taken by the RO while the veteran's claims 
folder has been temporarily transferred to Washington, D.C.

Finally, the veteran appealed the September 2002 Board 
decision denying an evaluation in excess of 30 percent for 
PTSD prior to June 26, 1996 and service connection for 
hypertension as secondary to service-connected PTSD to the 
Court.  In July 2003, the parties submitted a Joint Motion to 
Partially Vacate and Remand.  The parties agreed that a 
remand was necessary in order for the Board to address and 
fulfill the amended duty to notify and assist, as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
It was specifically noted in the appellee's motion that the 
veteran must be provided with the appropriate notice under 
the VCAA, to include what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

In a July 2003 order, the Court granted the Secretary's 
motion, vacated the Board's September 2002 decision, with 
respect to the issues of an evaluation in excess of 30 
percent for PTSD prior to June 26, 1996 and service 
connection for hypertension as secondary to service-connected 
PTSD and remanded the case to the Board for readjudication of 
the claim consistent with the considerations discussed in the 
motion.  The Board again notes that the issue of service 
connection for hypertension is no longer in appellate status, 
service connection having been granted by a July 2001 rating 
decision.

The only remaining issues in appellate status are as stated 
in the caption to this decision.  Because further action is 
required in order to comply with the VA's duties to notify 
and assist in the development of the veteran's claim, this 
appeal must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board observes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty 
to assist provisions of the VCAA expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

Review of the Joint Motion for Remand filed with the Court in 
July 2003 reveals that the veteran, through his counsel, and 
VA's General Counsel stipulated that a Remand was required 
for the Board to fully address whether the duty to notify had 
been satisfied in the case.  The motion noted that there was 
no indication that the notice information relied on by the 
Board actually notified the veteran of what specific 
information was needed to substantiate his claims.  
Additionally, there was no indication that the veteran was 
informed as to what portion of evidence, if any, he was to 
submit, and which the VA would obtain in order to 
substantiate the claim.

The Board finds the communications currently contained in the 
veteran's claims folder to be inadequate to address the duty 
to notify.  In light of the Court's Order noted above, the 
Board believes that the most appropriate action is to remand 
the veteran's claim to the RO so that the veteran and his 
counsel can be assured they have been provided with all the 
appropriate assistance and notice under the VCAA, to include 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra.  

The Board notes that the veteran has submitted substantial 
additional medical evidence.  Although the veteran's counsel 
waived the requirement of agency of original jurisdiction 
consideration of this new evidence, see 38 C.F.R. §§ 20.1403 
(2003), because of the deficiencies in the previous attempts 
to fulfill the duty to notify, the Board finds a Remand is 
necessary to consider this evidence in light of the duty to 
notify.

Finally, the failure to issue a SOC for the veteran's appeal 
of the denial of service connection for degenerative joint 
disease of the lumbar spine and the 60 percent disability 
rating for diabetes mellitus with retinopathy in such 
circumstances as noted above is a procedural defect requiring 
a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of an evaluation 
in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to 
June 26, 1996; and of the impact of the 
notification requirements on his claim.

2.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to 
June 26, 1996.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

3.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the July and 
October 2001 notices of disagreement 
initiating appeals on the issues of 
denial of service connection for 
degenerative joint disease of the lumbar 
spine and the 60 percent disability 
rating for diabetes mellitus with 
retinopathy in the July 2001 rating 
decision.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




